Citation Nr: 1429994	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  10-29 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active military service from November 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Board remanded the claim to allow the RO to arrange for a requested Travel Board hearing.  In June 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  Resolving any reasonable doubt in favor of the Veteran, competent and credible evidence of record establishes that the Veteran left Kanchanaburi, Thailand in May 1968 and landed in Vietnam while on detail to escort the body of his friend, J. S., home to Florida at the request of J. S.'s family after he was killed in action.

2.  The Veteran was diagnosed with type II diabetes mellitus in January 2004 and it is presumed to have been incurred in service. 


CONCLUSION OF LAW

The criteria for establishing service connection for type II diabetes mellitus due to exposure to herbicides have been met.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has type II diabetes mellitus due to exposure to herbicides, including Agent Orange, during his military service in Kanchanaburi, Thailand and possibly due to exposure as a result of landing in Vietnam twice in 1968.  He relates that his best friend, J. S., was killed in action in Vietnam on May 30, 1968 and he received TDY (temporary duty assignment) orders to accompany his friend's body home by request of his family.  He states that he flew from Bangkok, Thailand to Saigon, Vietnam, to Dover, Delaware to pick up the body, and finally to Orlando, Florida.  He reports that also landed in Vietnam during his return flight to Thailand.

The Veteran's DD Form 214 (Report of Discharge) documents 1year, 4 months, 22 days of foreign service.  His service personnel records document foreign service in Thailand from February 5, 1968 to July 4, 1969.  His service treatment records reflect that he received medical care in Kanchanaburi, Thailand on May 4, 1968 and June 4, 1968 with no intervening records of treatment.  None of his military records document travel, including TDY orders for burial detail, to Vietnam or his presence in Vietnam.

Post-service private treatment records reflect that he was diagnosed with type II diabetes mellitus in January 2004 after a history of insulin resistance.

Regarding the Veteran's claimed exposure to herbicides, such as Agent Orange, while in Kanchanaburi, Thailand, the Department of Defense (DoD) has determined that only limited testing of tactical herbicides was conducted in Thailand from April 2 through September 8, 1964 at the Pranburi Military reservation associated with the Replacement Training Center of the Royal Thai Army near Pranburi, Thailand.  DoD determined that the location was not near any U.S. military installation or Royal Thai Air Force Base.  Accordingly, the Veteran's assertion that he was exposed to herbicides in Kanchanaburi, Thailand is without merit.

However, in a lay statement received in July 2007, a Captain who served in the same unit as the Veteran during 1968 recalled that the Veteran's friend was killed in May 1968 shortly after his own brother was wounded in Vietnam and the friend's parents requested that the Veteran accompany their son's body to the United States for burial.  In November 2009 correspondence, the sister of J. S. also indicated that the Veteran escorted her brother's remains to Orlando, Florida for burial.

The Board observes that details regarding the death of J. S. on May 30, 1968 found at www.virtualwall.org reveal that the listed home of record is less than eight miles from the Veteran's home of record identified in his service personnel records.  The records also reveal that J. S. and the Veteran were born in the same year.  Finally, the Board notes that while the Veteran's service personnel records show approximately one year and five months of foreign service in Thailand, his DD 214 documents the length of his foreign service as being approximately one week less.  Given these facts, the Veteran's consistent statements regarding briefly landing twice in Vietnam while on burial detail to accompany his friend's body home, and the lay statement from the sister of J. S., the Board resolves any reasonable doubt in favor of the Veteran and finds that he was present in Vietnam in May and/or June 1968 and his exposure to herbicides is presumed.  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013). 

Because type II diabetes mellitus is a disability listed under 38 C.F.R. § 3.309(e) and the Veteran's exposure to herbicides is presumed based on his 1968 presence in Vietnam, service connection is presumed under 38 C.F.R. § 3.309(e).


ORDER

Entitlement to service connection for type II diabetes mellitus as due to exposure to Agent Orange is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


